Citation Nr: 0315718	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  96-16 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of surgery to the cervical 
spine performed at a Department of Veterans Affairs Medical 
Center in April 1995.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1973 to December 
1974.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The case returns to the Board following a remand to the RO in 
May 1999.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of record showing that the 
veteran incurred injury or aggravation of injury resulting in 
additional disability as a result of surgery to the cervical 
spine performed at a VA Medical Center in April 1995.  


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of surgery to the cervical spine performed at a VA 
Medical Center in April 1995 is not established.  38 U.S.C.A. 
§ 5107 (West 2002); 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the February 1996 and March 1996 rating 
decisions, March 1996 statement of the case, and multiple 
supplemental statements of the case dated through February 
2003, the RO provided the veteran and his representative with 
the applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, in a 
July 1999 letter, the RO specifically requested the veteran 
to provide information to secure relevant private medical 
records.  Also, the RO's February 2002 letter to the veteran 
again described the evidence necessary to substantiate the 
veteran's claim and explained the notice and assistance 
provisions of the VCAA, including the rights and obligations 
of VA and the veteran concerning development of evidence.  
Accordingly, the Board finds that the veteran has been 
afforded all notice required by the VCAA.  See Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002).    

With respect to the duty to assist, the RO has secured all 
private medical records as authorized by the veteran, records 
from the Social Security Administration, VA treatment 
records, and several medical examinations.  38 U.S.C.A. § 
5103A.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board acknowledges that, pursuant to the Board's remand, 
the RO has made multiple attempts to secure the complete 
treatment records associated with the veteran's VA 
hospitalization from March 1995 to April 1995.  These 
attempts have been unsuccessful.  However, the available VA 
medical records include the discharge summary and operation 
report for the procedure performed during the admission, as 
well as outpatient records for the period immediately before 
and after the hospitalization.  The Board finds that this 
evidence is sufficient to make a decision in the appeal, 
particularly in light of the other evidence of record, 
discussed in detail below.  Therefore, the Board finds no 
basis for further delay of appellate consideration of the 
appeal in order to make additional attempts to secure the VA 
hospitalization records.   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the May 1999 remand, as discussed in more 
detail above.  See Stegall v. West, 11 Vet. App. 268 (1998).

Factual Background

Historically, records from H. Goldberg, M.D., showed that the 
veteran underwent anterior cervical diskectomy with fusion at 
C5-6 in 1989.  He initially presented with neck and left arm 
pain and numbness.  Postoperative notes dated through 
November 1989 reflected some continued neck pain but 
otherwise good result.  

VA medical records showed that the veteran presented in 
January 1995 with complaints of left arm and hand numbness.  
Electrodiagnostic testing showed early carpal tunnel syndrome 
bilaterally with moderately severe C5-6 nerve root 
irritation.  It was noted that he had a prior history of C6-7 
diskectomy in 1989.  Two entries dated on different days in 
March 1995 reflected continued complaints of neck and left 
arm pain, but also pain radiating into the right arm.  The 
assessment was C7 radiculopathy and atrophy of the left 
triceps status post C5-6 diskectomy with progressive left 
shoulder weakness.

The veteran was admitted to a VA Medical Center from March 
1995 to April 1995.  The discharge summary indicated that 
cervical myelogram and magnetic resonance imaging (MRI) 
showed bony fusion at C5-6 and nerve root irritation at C6-7, 
characterized by the neurosurgeon at filling defect at C6-7 
on the left.  He underwent C6-7 partial hemilaminectomy and 
foraminotomy on the left on April 3.  Surgical findings 
included osteophyte formation creating stenosis in the left 
C6-7 neural foramen.  The procedure was performed without 
complication.  The veteran felt well the next day and was 
felt ready for discharge, but stayed at the Medical Center 
until April 8 because he was unable to get a ride until that 
time.  There were no other remarkable events and he had no 
other medical problems throughout the hospital stay.  

On his initial postoperative follow up at VA less than one 
week later in April 1995, it was noted that he was status 
post surgical treatment for pathology causing left C7 
radicular syndrome with triceps weakness.  The incision was 
clean and the left triceps was stronger.  The doctor related 
that the veteran was doing well postoperatively.  Subsequent 
follow up in May 1995, about one month later, the veteran 
indicated that he still had neck pain radiating down the left 
arm, but that it was improved since the surgery.  He also had 
intermittent right arm pain.  There was no numbness or 
tingling in the upper extremities; still felt he had some 
left arm weakness.  On examination, the incision was well 
healed.  The veteran was cleared to return to work.  It was 
noted that there were no further surgical options for the 
veteran.  Complaints of neck and bilateral arm pain continued 
as reflected in June 1995 notes.  The assessment was chronic 
pain syndrome secondary to spinal injury, status post two 
surgeries, with persistence of pain.  It was noted that he 
had been told there was not much to be done for him from a 
neurosurgical-orthopedic standpoint.  July 1995 notes found 
similar complaints without much improvement since surgery.  
An initial physical therapy note dated in mid July 1995 
reflected complaints of low back pain with radiation into 
both legs, as well as cervical pain.  The veteran underwent 
electrodiagnostic testing in August 1995.  He reported that, 
since surgery, the numbness on the ulnar side of three 
fingers of the left hand had subsided, but he now felt pain 
and tingling in both arms and legs.  Test results were 
essentially normal.  

In November 1995, the veteran presented to Dr. Goldberg for 
the first time since 1989.  His history included VA cervical 
spine surgery in April 1995.  He related that the numbness in 
the left fingers quickly resolved after the surgery, but he 
had continued pain in the neck, left arm, right arm, low 
back, legs, and feet without improvement with conservative 
treatment.  Dr. Goldberg he reviewed multiple MRIs of the 
cervical spine, which showed diffuse osteoarthritic changes, 
degenerative disc disease, solid fusion at C5-6, and 
foraminal stenosis on the left at C3-4 and C7-T1 with a very 
large osteophyte compressing both the C7 root on the left and 
appearing to displace slightly the cord from left to right 
over the C6-7 disc space.  He noted that findings from the 
October 1995 MRI, particularly the encroachment at C6-7, were 
worse than those findings from the February 1995 MRI.  The 
assessment was cervical spondylosis with possible myelopathy.  
He thought the veteran could benefit from anterior cervical 
decompression with interbody fusion at C6-7, although it 
would not be a cure, given the multiple level joint disease 
shown.     

The veteran was again hospitalized at a VA Medical Center for 
three weeks in January 1996.  He complained of increased 
bilateral arm pain and increased right arm weakness since the 
April 1995 surgery.  He had been seen by multiple physicians 
for low back and neck pain and he related that a private 
neurosurgeon told him that he needed another neck surgery.  
Radiographic tests did not reveal any areas of nerve root 
impingement or thecal sac compression, though osteophyte was 
seen at the C7 level.  Also, MRI of the lumbar spine showed 
some mild spurring and disc bulges but no nerve root 
impingement.  It was explained that there was disease process 
amenable to surgery.    

In February 1996, the veteran consulted M. Lewin, M.D., from 
Dr. Goldberg's practice, for second opinion following January 
1996 VA hospitalization.  Based on review of the recent 
testing, Dr. Lewin felt that a C6-7 fusion would not cure all 
of the veteran's problems.  After completing further testing, 
Dr. Lewin concluded that the veteran had cervical 
spondylosis, but no pinched nerve or spinal cord compromise.  
He found no surgical lesion he could correct.  

In March 1997, the veteran was afforded VA examinations for 
orthopedic disability, injury or disease of the spinal cord, 
and peripheral nerve disability; however, all examinations 
were performed at the same time and by the same examiner.  
The examiner discussed medical history and reviewed in detail 
prior medical records, noting a history of fusion surgery in 
1989 and additional cervical spine surgery at VA in April 
1995, as well as Dr. Goldberg's subsequent evaluation.  The 
veteran reported that, immediately after the April 1995 
surgery, the pre-surgical symptoms did not go away but in 
fact extended into the right side.  The diagnosis from the 
orthopedic examination report was "History of cervical neck 
pain is status post fusion of C5 and hemilaminectomy and 
foramenotomy of the left C6 and 7 4/95."  The diagnosis from 
the injury or disease of the spinal cord examination report 
was "History of cervical disk surgery with continued pain."  
The diagnosis from the peripheral nerves examination report 
was "Complaint of numbness in hands and lower arms as a 
result of previous surgeries to his cervical neck.  Objective 
findings do not correlate with severity of symptomatology."  

The examiner from the October 1998 VA examination also 
discussed the history of 1989 and 1995 surgeries.  The 
veteran claimed that the symptoms were worse after the 
surgery.  Since then, he had severe, continuous neck pain 
radiating to the left arm and to the right arm, limitation of 
neck motion, and localized lower back pain that radiated to 
both legs.  The assessment was sequalae of multiple cervical 
radiculopathy (left C5, 6, and 7) with pain in the neck and 
both arms, and chronic low back pain radiating towards the 
leg.  The examiner stated that MRI of the cervical and lumbar 
spine showed no residual root compressions.  Therefore, 
despite the veteran's allegations, he did not find any 
evidence to substantiate his claim.  

Pursuant to the Board's remand, the RO arranged for VA 
examination and record review for evaluation of the veteran's 
claim.  The examiner discussed evidence associated with the 
1989 surgery.  With respect to the April 1995 VA surgery, the 
examiner could find only the hospital discharge summary.  
However, he did review outpatient records for the immediate 
period after the hospitalization.  The veteran stated that, 
immediately after the April 1995 VA surgery, he became aware 
of pain in his arms and lower extremities that was not 
present to the same degree before the surgery.  He felt that 
something was done during the surgery that made him worse.  
After examining the veteran and reviewing the record, the 
examiner indicated that he could not find any basis for 
concluding that the veteran's condition was significantly 
worsened by the VA surgery in early April 1995.  Before the 
procedure, the veteran had problems with neck pain and pain 
radiating into the arms.  After the surgery, he appeared to 
have had no improvement but there was no evidence of any 
worsening until reports of lower back pain and leg problems 
in late July 1995.  Therefore, he would conclude that the 
surgery did not significantly affect the course of the 
veteran's disability or cause any further disability.  

Analysis

Disability benefits may be payable to a veteran for non-
service connected disability in limited circumstances.  If 
the prescribed requirements are met, disability payments are 
awarded in the same manner as if the disability was service 
connected.  38 U.S.C.A. § 1151 (West 1991).   

First, the veteran must incur an injury or aggravation of an 
injury as the result of hospitalization, medical or surgical 
treatment, submission to a VA examination, or the pursuit of 
a course of vocational rehabilitation.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(a) (2002).  In cases of medical care, proof 
of actual causation between the treatment and the injury is 
required.  38 C.F.R. § 3.358(c)(1).  The "necessary 
consequences" of properly administered medical treatment to 
which the veteran consented are not compensable.  38 C.F.R. 
§ 3.358(c)(3).  Such consequences are consequences which are 
certain to result from, or were intended to result from, the 
medical treatment provided. Id.  The Board notes that § 1151 
contains no requirement of fault on the part of the service 
providers to confer entitlement on the injured veteran.  See 
Brown v. Gardner, __ U.S. __, __ (1994), 115 S.Ct. 552, 556, 
aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  But see 38 U.S.C.A. 
§ 1151 (West 2002), as amended by Pub. L. No. 
104-204, 110 Stat. 2926 (effective for claims filed on or 
after October 1, 1997, the statute requires negligence as the 
proximate cause of the death or additional disability).

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c)(4).  

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1).  With 
respect to surgical treatment in particular, a before-and-
after comparison is made of the condition the surgery was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  Injury or 
aggravation that is merely the continuance or natural 
progression of the condition for which the treatment was 
authorized is not compensable additional disability.  
38 C.F.R. § 3.358(b)(2).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran alleges that he had additional disability as a 
result of cervical spine surgery performed at a VA Medical 
Center in April 1995.  Specifically, he argues that the left 
arm complaints the surgery was intended to alleviate did not 
resolve, and that he also now experiences right arm symptoms 
and pain that radiates from the low back to the legs.  He 
asserts that these new problems began immediately after the 
April 1995 surgery.  

The Board finds that the evidence of record does not support 
the veteran's contentions.  Initially, the Board observes 
that VA medical records dated before the April 1995 surgery 
reflect complaints of right arm symptoms in addition to the 
left arm and neck pain.  Thus, ostensibly, the evidence does 
not support any conclusion of causation between the April 
1995 surgery and right arm symptoms.  In addition, despite 
the veteran's allegations, there is no evidence showing low 
back complaints until months after the surgery.  Radiographic 
evidence reflects pathology affecting the lumbar spine.  
Moreover, there is no competent evidence showing that the 
veteran suffered an injury or aggravation of injury during 
the April 1995 surgery that resulted in additional 
disability.  The October 1998 and November 2002 VA examiners 
who provided an opinion on the issue found no evidence of 
additional disability caused by the April 1995 surgery.  The 
latter examiner conceded that the procedure appeared to have 
provided no improvement but also concluded that it did not 
affect the course of the existing disability or cause 
additional disability.  Dr. Goldberg's November 1995 
consultation notes indicate that radiographic findings from 
October 1995 were worse than findings from February 1995.  
However, there is no suggestion that he attributed those 
changes, or any of the veteran's symptoms, to the April 1995 
VA surgery.  In fact, only the veteran himself has suggested 
that his neck, arm, back, and legs complaints are worse as a 
result of the April 1995 procedure.  On this point, the Board 
emphasizes that the veteran's personal opinion, offered 
without the benefit of any medical training or knowledge, is 
not competent for purposes of establishing causation in this 
case.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494.    

The Board acknowledges that the diagnosis from the March 1997 
peripheral nerves examination states that the veteran's 
complaints were "a result of previous surgeries to his 
cervical neck."  To the extent this statement may be argued 
to support the veteran's claim, the Board emphasizes that the 
veteran had cervical spine surgery in 1989 by a private 
physician as well as the VA surgery in 1995.  The diagnosis 
in question apparently refers to both procedures, without 
definitively determining whether there is any additional 
disability following the VA procedure.  Such evidence is 
required in order to establish entitlement to compensation 
under 38 U.S.C.A. § 1151.  

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b).  There is no competent evidence establishing that 
the veteran has additional disability as a result of the 
April 1995 cervical spine surgery.  Accordingly, the appeal 
is denied.       




ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of surgery to the cervical spine performed at a VA 
Medical Center in April 1995 is denied.  




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

